DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 5, and 6, the prior art of record does not disclose or suggest in a first mode for generating the video image, specifying a designated part designated by a user in the display area; displaying, in the display area, a first video image showing a first object arranged in the designated part and a second object which moves in the display area and changes when the second object reaches the designated part; and causing the projector to project the first video image into the projection target area; and in a second mode for the projector to project the video image into the projection target area, causing the projector to project, as the video image into the projection target area, a second video image in which the first object is eliminated from the first video image but the designated part remains so that the second object still changes when the second object reaches the designated part.
The closest prior art of record, https://www. youtube.com/watch?v=XyW Q7wrObaQ, discloses the method comprising: in a first mode for generating the video image, a specifying unit specifying a designated part designated by a user in the display area (see https://www. youtube.com/watch?v=XyW Q7wrObaQ 0:03-0:04 ); a display control unit displaying, in the display area (see the screen of https://www. youtube.com/watch?v=XyW Q7wrObaQ), a first video image showing a first object (see white check at 0:03-0:04) arranged in the designated part and a second object which moves in the display area and changes when the second object reaches the designated part (again see https://www. youtube.com/watch?v=XyW Q7wrObaQ 0:03-0:04) ; displaying a second video image resulting from eliminating the first object from the first video image (see https://www. youtube.com/watch ?v=xyW Q7wrObaQ 0:40-0:42).
However,  https://www. youtube.com/watch?v=XyW Q7wrObaQ does not disclose causing the projector to project, as the video image into the projection target area, a second video image in which the first object is eliminated from the first video image but the designated part remains so that the second object still changes when the second object reaches the designated part.
Claims 2-4 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882